Smith, J.:
This action is for the recovery of subsequent installments under the same contract involved in action No. 1, between the same parties. (Berg v. Just Because, Inc., No. 1, 205 App. Div. 31.)
*34Following the conclusion reached in action No. 1, decided herewith, the determination of the Appellate Term and the judgment of the Municipal Court should be reversed and the complaint dismissed, with costs in all courts.
Dowling, Meeeell, Finch and McAvoy, JJ., concur.
Determination of Appellate Term and judgment of Municipal Court reversed and complaint dismissed, with costs to appellant in all courts.